DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6904371 (Sonnichsen) in view of US 20090110541 (Southwick) and US 2011/0178772 (Gerez).
Regarding Claim 1, 21-22, Sonnichsen teaches (in Fig. 1A) a method for monitoring vibration in an engine, comprising: receiving, at a computing device/controller (computing device/controller including elements 30, 39, 40), a vibration signal from at least one sensor (14) coupled to the engine and indicative of vibrations of the engine measured by the sensor (vibration signal from engine 11, see col. 2, lines 33-34, col 4 ll. 6-51 and col. 5, lines 17-20) and a speed signal representative of an operating speed of the engine (rotor of engine 11 has a speed; tachometer 22 produces a speed signal; col 4 ll. 1-27); determining, at the computing device, a target frequency of the engine based on the speed signal (in 34, see col. 4, line 63 to col. 5, line 11, N). Sonnichsen teaches (in Fig. 1A) comparing a vibration amplitude to a predetermined threshold (col. 7, lines 12-24); and when the vibration amplitude exceeds the predetermined threshold, producing an alert (with indicator 42 or 44; see col 6 ll. 3-19, col. 7, lines 22-33; producing an alert is construed as triggering a response/an alert). 
Sonnichsen fails to teach comparing the amplitude of the vibration signal to a predetermined vibration threshold (in Sonnichsen a difference between the vibration amplitude and a baseline amplitude is compared to a predetermined threshold). However, Gerez teaches that it was well known in the art to directly compare an amplitude of the vibration signal to a predetermined vibration threshold to determine when unacceptable vibration in the engine has occurred (para 9-14, 35-41; Fig 1; amplitude of signals from vibration sensors is compared to a vibration threshold and 
Sonnichsen teaches the invention as claimed and as discussed above. Sonnichsen is silent as to the computing device being a full-authority digital engine control (FADEC) system. Southwick teaches (in Fig. 1) a similar control method, including the computing device being a full-authority digital engine control (FADEC) system (see Para. [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen to include the computing device being a full-authority digital engine control (FADEC) system, in order to provide a controller that receives inputs including throttle control inputs and provides outputs to control the engine, as taught by Southwick in Para. [0026-27]. 

Regarding claims 2-3, Sonnichsen further teaches that under an unacceptable level of vibration, the processor 40 may halt rotation of the shaft of the engine 11 (col 7 ll. 34-39). In the combination of Sonnichsen in view of Gerez and Southwick, determination of the unacceptable level of vibration is based on the amplitude of the filtered vibration signal, as discussed above (taught by Gerez para 9-14, 35-41; Fig 1). Therefore, the processor 40 of Sonnichsen may adjust at least one operational parameter of the engine using the FADEC system (the computing system) based on the amplitude of the filtered vibration signal (by halting rotation of the shaft). It would have 
Regarding Claim 8, Sonnichsen in view of Gerez and Southwick teaches the invention as claimed and as discussed above, including determining a phase of vibration for the engine (with 38 in Sonnichsen) based on the filtered vibration signal and the target frequency of the engine (from 34; col 4 l. 63-col 5 l. 11; only those vibrations with frequencies matching the instantaneous frequency are used for further processing; thus, the phase determined at 38 is based on the target frequency).
Regarding Claim 9, Sonnichsen teaches (in Fig. 1A) the invention as claimed and as discussed above, including the determining of the phase of vibration (with 38) comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine (angular location of vibration anomaly is compared to reference marker 18 and phase detector indicates a relationship between the phase of the filtered vibration signal and the reference signal; see col. 5, lines 30-48).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 6904371 (Sonnichsen) in view of US 20090110541 (Southwick) and US 2011/0178772 (Gerez) and further in view of US 6,659,712 (Brooks).
Regarding Claim 4, Sonnichsen in view of Southwick and Gerez teaches the invention as claimed and as discussed above. Sonnichsen in view of Southwick and Gerez is silent as to the determining of the amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude of the filtered vibration signal. Brooks teaches a similar vibration monitoring system, including determining a magnitude of a peak-to-peak amplitude (see col. 7, lines 8-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen in view of Southwick and Gerez to make the determining the vibration amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude, in order to detect widespread damage to the airfoils in the engine, as taught by Brooks in col. 1, lines 38-45. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, determining a magnitude of peak to peak amplitude to determine vibration yields predictable results.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6904371 (Sonnichsen) in view of US 20090110541 (Southwick) and US 2011/0178772 (Gerez) and further in view of US 20170356302 (Descamps).
Regarding Claim 6, Sonnichsen in view of Southwick and Gerez teaches the invention as claimed and as discussed above. Sonnichsen in view of Gerez and Southwick is silent on determining, at the FADEC system and based on the filtered vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and in response to determining that the fan-blade-off event has occurred, implementing, via the FADEC system, at least one corrective measure for the engine. Descamps teaches (in Fig. 5) a similar gas turbine, including determining, based on the vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine (see Para. [0041] for determining severe mechanical failure based on vibration signal, wherein the severe mechanical failure is a blade out event according to Para. [0050]) and responsive to determining that the fan-blade-off event has occurred, implementing at least one corrective measure for the engine (closing fuel metering valves as discussed in Para [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen in view of Gerez and Southwick to include determining, based on the vibration signal (in the case of Sonnichsen a filtered vibration signal), whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and responsive to determining that the fan-blade-off event has occurred, implementing at least one corrective measure for the engine, in order to determine severe mechanical failure of the engine so as to avoid an engine restart, as taught by Descamps in Para. [0008]. As discussed above, the FADEC as taught by Southwick would be responsible for Sonnichsen’s entire vibration module and process including .

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6904371 (Sonnichsen) in view of US 20090110541 (Southwick), US 2011/0178772 (Gerez), and US 20170356302 (Descamps) in further view of US 20090162191 (Kang).
Regarding Claim 7, Sonnichsen in view of Southwick, Gerez, and Descamps teaches the invention as claimed and as discussed above. Sonnichsen in view of Southwick, Gerez, and Descamps is silent to the alert comprising an indication of the fan-blade-off event. Kang teaches (in Fig. 1) a similar monitoring system, including responsive to determining that the fan-blade-off event has occurred, producing an alert for an operator of the engine (see Para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen in view of Southwick, Gerez, and Descamps to make the alert an indication of the breakage of the blade, as taught by Kang in Para. [0050]. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the alert indicative of the fan-blade-off event yields predictable results.

Claim 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6904371 (Sonnichsen) in view of US 2011/0178772 (Gerez) and US 20170145852 (McCune).
Regarding Claim 11, Sonnichsen teaches (in Fig. 1A) a system for monitoring vibration in an engine comprising: receiving, at a computing device (30), a vibration signal from at least one sensor (14) coupled to the engine (11, see col. 2, lines 33-34 and col. 5, lines 17-20) and a speed signal representative of an operating speed of the engine (operating speed of engine 11; tachometer 22 produces speed signal; col 4 ll. 1-27); determining, at the computing device, a target frequency of the engine based on the speed signal (in 34, see col. 4, line 63 to col. 5, line 11, wherein the filter selects only those vibrations with frequencies matching the instantaneous frequency of rotation of 11; thus the target frequency is the instantaneous frequency of rotation); altering, via the computing device, a center frequency of a filtering system so that a pass-band of the filtering system contains the target frequency (in 34, see col. 3, line 63 to col. 4, line 11 and col 5 ll. 1-35; wherein 34 is a band pass filter selecting the desired frequency components based on the frequency of rotation and on current rotational speed, thus altering the center frequency of the band to contain the target frequency, see also col. 10, lines 35-39) filtering, at the computing device, the vibration signal (from 14) with the filtering system to obtain a filtered vibration signal (with filter 34); and determining, at the computing device, an amplitude of the filtered vibration signal (col 5 ll. 25-67 and col 6 ll. 45-49, Fig 1A; vibration amplitude detector 36 determines amplitude of the filtered vibration signal, AN). Sonnichsen teaches (in Fig. 1A) comparing a vibration amplitude to a predetermined threshold (col. 7, lines 12-24); and when the vibration amplitude 
Sonnichsen fails to teach comparing the amplitude of the vibration signal to a predetermined vibration threshold (in Sonnichsen a difference between the vibration amplitude and a baseline amplitude is compared to a predetermined threshold). However, Gerez teaches that it was well known in the art to directly compare an amplitude of the vibration signal to a predetermined vibration threshold to determine when unacceptable vibration in the engine has occurred (para 9-14, 35-41; Fig 1; amplitude of signals from vibration sensors is compared to a vibration threshold and analysis is performed to determine damage). It would have been obvious to one of ordinary skill in the art at the time of filing to compare the amplitude of the vibration signal in Sonnichsen to a predetermined vibration threshold in order to determine if damage has occurred and to thereafter produce an alert if the amplitude exceeds the threshold, as taught by Gerez. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, comparing amplitude of a vibration signal to a predetermined vibration threshold yields predictable results. When the combination is made, the amplitude of the filtered vibration signal would be 
Sonnichsen in view of Gerez teaches the invention as claimed and as discussed above. Sonnichsen is silent on the computing device being a full-authority digital engine control (FADEC) system. McCune further teaches (in Para. [0033-34]) the processing unit and the computer- readable memory being part of a full-authority digital engine control (FADEC) system (see Para. [0033-34]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen in view of Gerez and McCune, as discussed so far to include the processing unit and the computer- readable memory being part of a full-authority digital engine control (FADEC) system, to provide a component for executing the vibration monitoring process, as taught by McCune in Para. [0033-34].It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using a FADEC as the computing device yields predictable results.
McCune further teaches (in Para. [0033-34]) a similar vibration monitoring system, including a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for performing the vibration monitoring steps (see Para. [0033-34]; specifically non transitory memories capable of implementing logic). It 
The entire process of vibration management of McCune is executed by the FADEC (para 33-35). Thus, when the combination of Sonnichsen in view of Gerez and McCune is made, the FADEC would be responsible for the entire vibration management process of Sonnichsen including receiving signals, determining target frequency, altering center frequency, filtering the signal, determining amplitude, comparing the amplitude to a threshold, determining fault, and producing an alert. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this 
Regarding claims 12-13, Sonnichsen further teaches that under an unacceptable level of vibration, the processor 40 may halt rotation of the shaft of the engine 11 (col 7 ll. 34-39). In the combination of Sonnichsen in view of Gerez and McCune, determination of the unacceptable level of vibration is based on the amplitude of the filtered vibration signal, as discussed above (taught by Gerez para 9-14, 35-41; Fig 1). Therefore, the processor 40 of Sonnichsen may adjust at least one operational parameter of the engine using the FADEC system (the computing system) based on the amplitude of the filtered vibration signal (by halting rotation of the shaft). It would have been obvious to one of ordinary skill in the art at the time of filing to adjust at least one operational parameter of the engine using the FADEC system (the computing system) based on the amplitude of the filtered vibration signal, wherein the adjusting of the at least one operational parameter of the engine comprises adjusting an engine output power (a control action is taken to halt rotation of the engine would reduce the engine output power), in order to reduce the risk of an accident or failure, as taught by Sonnichsen (col 1 ll. 33-col 2 l. 40).
Regarding Claim 18, Sonnichsen in view of Gerez and McCune teaches the invention as claimed and as discussed above, wherein the instructions are further executable for determining, at the FADEC system, a phase of the filtered vibration signal (with 38 in Sonnichsen) based on the filtered vibration signal and the target frequency of the engine (filtered vibration signal from 34; col 4 l. 63-col 5 l. 11; only 
Regarding Claim 19, Sonnichsen in view of Gerez and McCune teaches the invention as claimed and as discussed above, and Sonnichsen further teaches the determining of the phase of vibration (with 38) comprises comparing a peak frequency of the filtered vibration signal with a signal indicative of a position of a reference marker of the engine (angular location of vibration anomaly is compared to reference marker 18 and phase detector indicates a relationship between the phase of the filtered vibration signal and the reference signal; see col. 5, lines 30-48).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnichsen in view of Gerez and McCune, in further view of US 6,659,712 (Brooks).
Regarding Claim 14, Sonnichsen in view of Gerez and McCune teaches the invention as claimed and as discussed above. Sonnichsen in view of Gerez and McCune is silent as to the determining of the amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude of the filtered vibration signal. Brooks teaches a similar vibration monitoring system, including determining a magnitude of a peak-to-peak amplitude (see col. 7, lines 8-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sonnichsen in view of Gerez and McCune to make the determining the vibration amplitude of the filtered vibration signal comprising determining a magnitude of a peak-to-peak amplitude, in order to detect widespread damage to the airfoils in the engine, as taught by Brooks in col. 1, lines 38-45. It has been held that .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnichsen in view of Gerez and McCune, in further view of US 20170356302 (Descamps).
Regarding Claim 16, Sonnichsen in view of Gerez and McCune teaches the invention as claimed and as discussed above. Sonnichsen in view of Gerez and McCune is silent as to the instructions further executable for determining, at the FADEC system and based on the filtered vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine; and in response to determining that the fan-blade-off event has occurred, implementing, via the FADEC system, at least one corrective measure for the engine. Descamps teaches (in Fig. 5) a similar gas turbine, including determining, based on the vibration signal, whether a fan-blade-off event has occurred, the fan-blade-off event indicative of a mechanical failure of a fan of the engine (see Para. [0041] for determining severe mechanical failure based on vibration signal, wherein the severe mechanical failure is a blade out event according to Para. [0050]) and responsive to determining that the fan-blade-off event has occurred, implementing at least one corrective measure for the engine (closing fuel metering valves as discussed in Para [0055]). It would have been obvious to one of ordinary skill in the art before the effective .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnichsen in view of Gerez, McCune and Descamps, in further view of US 20090162191 (Kang).
Regarding Claim 17, Sonnichsen in view of Gerez, McCune and Descamps teaches the invention as claimed and as discussed above. Sonnichsen in view of Gerez, McCune and Descamps is silent as to the alert comprising an indication of the fan-blade-off event. Kang teaches (in Fig. 1) a similar monitoring system, including responsive to determining that the fan-blade-off event has occurred, producing an alert for an operator of the engine (see Para. [0050]). It would have been obvious to one of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9, 11-14, 16-19, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741